 

Exhibit 10.11

 

FIRST AMENDMENT TO THE

2005 OMNIBUS INCENTIVE PLAN

OF BLACK HILLS CORPORATION

 

WHEREAS, Black Hills Corporation (the “Company”) maintains the “2005 Omnibus
Incentive Plan of Black Hills Corporation” (the “Plan”); and

 

WHEREAS, pursuant to Section 18.4 of the Plan, the Board of Directors of the

Company (the “Board”) reserved the right to amend the Plan or an Award Agreement
granted under the Plan at any time, “to take effect retroactively or otherwise,
as deemed necessary or advisable for the purpose of conforming the Plan or an
Award Agreement to any present or future law relating to plans of this or
similar nature (including, but not limited to, Code Section 409A), and to the
administrative regulations and rulings promulgated thereunder”; and

 

WHEREAS, pursuant to Article 8 of the Plan, the Committee has issued Restricted
Stock Units under the Plan under the form of the “Black Hills Corporation 2005
Omnibus Incentive Plan Restricted Stock Unit Agreement” (the “RSU Award
Agreement”); and

 

WHEREAS, pursuant to Article 9 of the Plan, the Committee has issued Performance
Shares under the Plan under the form of the “Incentive Compensation Plan
Performance Share Award Agreement, Black Hills Corporation” (the “PSA Award
Agreement”); and

 

WHEREAS, outstanding RSU Award Agreements and PSA Award Agreements may provide
for deferrals of compensation that could be subject to Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and other
authority thereunder (“Code”); and

 

WHEREAS, the Company intends that all deferrals of compensation pursuant to the
Plan be exempt from, or in compliance with, Code Section 409A; and

 

WHEREAS, the Board now desires to amend the Plan in order to incorporate such
terms and provisions as are deemed necessary or appropriate for exemption from,
or compliance with, Code Section 409A;

 

NOW THEREFORE BE RESOLVED, that the Plan is hereby amended by this First
Amendment, effective as of December 31, 2008, as follows:

 

1.        A new Section 2.46 “Disability” is added to the Plan as follows:

 

“Disability” means the Participant is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable



physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or to last for a continuous period of not less
than 12 months, the Participant is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company or an Affiliate. Any determination of Disability shall
be made in accordance with the requirements of Code Section 409A. Any reference
in the Plan or an Award Agreement to “disability” means a “Disability” as
defined in the previous sentence.

 

2.         A new Section 2.47, “Separation from Service”, is added to the Plan
as follows:

 

“Separation from Service” means (a) an Employee has terminated from employment,
for whatever reason, with the Company and all of its Affiliates, or (b) a
Director who is not an Employee has terminated his directorship with the Company
for whatever reason. In each case, such term shall be construed to have the same
meaning as the term “separation from service” under Code Section 409A.

 

3.         A new Section 2.48, “Specified Employee”, is added to the Plan as
follows:

 

“Specified Employee” means a Participant who is a “specified employee”, as
defined in Code Section 409A and as designated as such by the Company for the
applicable identification period under Code Section 409A.

 

4.         Section 21.14 is amended, in its entirety, to provide as follows:

 

21.14   No Deferred Compensation. The Committee may permit deferrals of
compensation pursuant to the Plan, or a separate plan, subplan or agreement,
which meets the applicable requirements of Code Section 409A and the regulations
and other authoritative guidance thereunder (collectively “Section 409A”).
Additionally, to the extent any Award is subject to Section 409A,
notwithstanding any provision herein to the contrary, the Plan does not permit
the acceleration of the time or schedule of any distribution related to such
Award, including, without limitation to any Specified Employee, except as
permitted by Section 409A.

 

To the extent applicable, the Plan is intended to comply with Section 409A and
shall be interpreted accordingly. The Company reserves the right to amend or
modify the Plan (and any Award Agreement

 

2



hereunder) in good faith to the minimum extent necessary so that it can be
administered in compliance with Section 409A. Any ambiguous provision will be
construed in a manner that is compliant with, or exempt from, the application of
Section 409A. If any provision of this Plan (or any Award Agreement hereunder)
would cause the Participant to incur any additional tax or interest under
Section 409A, the Company shall, after consulting with the Participant, reform
such provision to comply with Section 409A to the extent permitted under Section
409A.

 

 

Except for the Amendment above, the Plan shall remain in full force and effect.

 

 

Black Hills Corporation

 

 

 

By:

/s/ David R. Emery

 

David R. Emery

 

Chairman, President and CEO

 

 

 

3

 

 